Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant traverses Gao on the basis it does not read on the features of claim 1 comprising “to enable a coolant response form the OCU to dissipate heat from the secondary coolant of a secondary cooling loop and of at least one server, the heat to be dissipated in a radiator of the OCU.”
   The Examiner respectfully disagrees Gao does not teach the combination of limitations. Gao teaches a  liquid-to-air heat exchanger and liquid-to-liquid heat exchanger for facilitating the dissipation of heat from an air-cooled server and a secondary cooling loop of a liquid cooled server, respectively (Figure 3, see secondary cooling loop w/ server, Figure 1-104 w/ server thermally coupled to loop 106), see also ambient air cooling via the L2A heat exchanger (Figure 3 e.g. see transfer of thermal energy from hot air compartment to ambient space via liquid cooled air passage).  
 The liquid-to-liquid heat exchanger is enabled (e.g. enabling thermal heat transfer via 104->106 and/or controlled circulation of fluid via CDU) in part by the CDU and the controlled supply of liquid coolant to loop 106 via the L2A heat exchanger or external cooling source, as described below. The liquid-to-air heat exchanger is enabled to provide air cooling for air-cooled servers or liquid coolant to the liquid-to-liquid heat exchanger as described below.
 In particular, the liquid-to-liquid heat exchanger directly dissipates heat from the secondary cooling loop (104) by transferring heat to a cooling loop (106), where fluid is controlled within loop 104 via a CDU (Gao, 0026 -see CDU for controlling fluid flow associated with element 104), and provided by L2A or external source, see sources of fluid for liquid-to-liquid heat exchanger( 0057 e.g. “In one embodiment, when the temperature is sensed to be below the threshold, flow of liquid from outlet of the liquid-to-air heat exchanger to the inlet of the liquid-to-liquid heat exchanger can be increased, while flow from external cooling unit to the liquid-to-liquid heat exchanger is reduced or bypassed completely. As the temperature gets closer to the threshold, liquid flow from the external cooling unit can be increased while the flow from the liquid-to-air heat exchanger to the liquid-to-liquid heat exchanger is reduced. If the temperature threshold is satisfied or exceeded, then the valve position can be controlled to significantly reduce or bypass flow from the liquid-to-air heat exchanger to the liquid-to-liquid heat exchanger. In such a case, all or most of the fluid flow to the liquid-to-liquid heat exchanger will come from the external cooling unit,” see also Figure 1(e.g. the L2A heat exchanger 108 provides cooling fluid to liquid-liquid heat exchanger via fluid path-106 for dissipating heat from secondary cooling loop 104 within liquid-to-liquid heat exchanger, see also 0035 e.g. “ it should be understood that the external-liquid supply from the external cooling unit to the heat exchangers can have a different configuration. In one embodiment, an outlet of second external-liquid channel of the liquid-to-air heat exchanger connects to an inlet of the first external-liquid channel of the liquid-to-liquid heat exchanger. See, for example, the dotted line connecting the external return line of the liquid-to-air heat exchanger to the external supply line of the liquid-to-liquid heat exchanger in FIG. 1. Other examples are shown in FIGS. 4 and 5 and discussed in other sections. In this case, the warmed up external liquid that absorbed thermal energy from the air can be directed to and used by the liquid-to-liquid heat exchanger to further absorb thermal energy from rack liquid. This takes advantage of differing requirements and thermal properties of air-cooled and liquid-cooled systems—the liquid that is used to cool the air in liquid-to-air heat exchanger 108 may still be sufficiently cool to use in a liquid-to-liquid cooled system. Thus the system can improve efficiency here by reusing external-liquid that has been warmed via air-cooling but is still sufficient for liquid-to-liquid cooling, 
    see also the L2A heat exchanger as dissipating heat from a server (Figure 3 –“Air -> “hot air compartment” -> 110 -> 112 -> 114).  As such, the L2A heat exchanger also functions to radiate server heat to an ambient space). 
  Accordingly, the OCU comprises  heat exchangers that provide liquid cooling for a secondary cooling loop of a server  (Figure 3-118, 131 ->liquid cooled server with secondary cooling loop) and the L2A heat exchanger for providing air cooling for air-cooled servers in addition to providing coolant to liquid-to-liquid heat exchanger (Figure 3, Figure 4)

As described above,  each heat exchanger facilitates the dissipation of heat from a secondary cooling loop of a liquid cooled server (Figure 4, Figure 3 e.g. see application of L2A heat exchanger for providing fluid to liquid-to-liquid heat exchanger for thermal exchange, i.e., 104->106) 0057, 0026-0027 e.g. “A liquid-to-liquid heat exchanger 102 has a rack-liquid channel 104 that connects to a rack-liquid loop of the electronics rack which can use a manifold to distribute coolant to and from the heat exchanger and the components housed in the rack. The rack-liquid can be temperature controlled and circulated by a cooling distribution unit (CDU) 131 of the electronics rack….. A liquid-to-liquid heat exchanger 102 has a rack-liquid channel 104 that connects to a rack-liquid loop of the electronics rack which can use a manifold to distribute coolant to and from the heat exchanger and the components housed in the rack. The rack-liquid can be temperature controlled and circulated by a cooling distribution unit (CDU) 131 of the electronics rack.”)
   The L2A heat exchanger provides a second function of facilitating ambient cooling of air-cooled servers (Figure 3) while also providing coolant to a liquid-to-liquid heat exchanger (Figure 3, Figure 4).
Gao teaches where the OCU, based on interpretation, comprises a combination of heat exchangers for providing hybrid cooling, i.e., air and liquid cooling (0032 e.g. “In one embodiment, the liquid-to-liquid heat exchanger and the liquid-to-air heat exchanger are separate bodies that are physically coupled together (e.g., fixed together when assembled onto the rack system). In another embodiment, the liquid-to-liquid heat exchanger and the liquid-to-air heat exchanger are separate sections of a same housing. They can be formed in the same housing that is partitioned to have a one or more liquid-to-liquid sections and one or more liquid-to-air sections.”).   Accordingly, at least the liquid-to-liquid heat exchanger radiates thermal energy from loop 104 to loop 106 using cooling fluid provided from either L2A heat exchanger or external cooling, see liquid-to-liquid heat exchanger dissipating heat from cooling loop 104->106  (0057, 0027, Figure 3 e.g. “Drawing attention to the liquid-to-liquid heat exchanger 102, the rack-liquid channel 104 is fluidly isolated from the external-liquid channel 106, however, the two channels are thermally coupled to each other (e.g., through physical contact, sharing a same cooling plate, etc.) to transfer thermal energy between rack-liquid that circulates through the rack-liquid channel and external-liquid that circulates through the first external-liquid channel.”)
   Each heat exchanger of the OCU is a radiator based on transferring heat from a fluid to another medium including liquid or air.   The Examiner respectfully disagrees Applicant’s assertion that a “mechanism of operation” pertaining to liquid channels being thermally coupled through physical contact disqualifies either a liquid-to-liquid or liquid-to-air heat exchanger from functioning as a radiator.  The transfer of thermal energy from liquid loop 104 to liquid cooled loop 106 is provided to/radiated to another medium via the liquid-to-liquid heat exchanger (OCU)  (0027 e.g. see thermal coupling as radiating thermal energy from 104 to 106), see also the L2A as dissipating heat from a server via channeling hot air from the server to a fan drawn conduit coupled with liquid cooling (Figure 3 –“Air -> hot air compartment -> 110 -> 112 -> 114).  As such, the L2A heat exchanger also functions to radiate server heat to an ambient space). 
In effect, both L2A and liquid-to-liquid heat exchangers function as radiators depending on whether liquid or air cooling is employed, as described above. 

   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 12-14, 26-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao (PG/PUB 20210051819).

Claim 1. 
  A datacenter cooling system, comprising: 
        a power and coolant distribution unit (PCDU) (0064, 0068-70 Figure 10, see RMU 902 comprising multiple components for controlling power and pump speed for coolant distribution) and an overhead cooling unit (OCU) (Figure 1-102, 108, see heat exchangers), the PCDU to determine a change in a power state or a coolant state of at least one server or at least one rack and to enable a coolant response from the OCU to dissipate heat from secondary coolant of a secondary cooling loop and of the at least one server, the heat to be dissipated in a radiator of the OCU (0057, 0066-71 e.g. see secondary cooling loop corresponding to controlled liquid flow to and from the heat exchangers responsive to sensed temperature)


Claim 2 
The datacenter cooling system of claim 1, further comprising: at least one processor within the PCDU to receive a first signal associated with the power state or the coolant state within the PCDU (0057, 0066-71 e.g., see sensor as corresponding to at least a coolant state/temperature) and to cause a second signal for at least one flow controller of the PCDU to enable a coolant loop for the secondary coolant from the at least one server to the OCU and back into the at least one server (0066-71, Figure 1 e.g. see controlling liquid flow as a second signal for providing coolant to and from the heat exchanger)
Claim 3. 
The datacenter cooling system of claim 1, further comprising: at least one processor within the PCDU to receive sensor inputs from sensors associated with at least one server or the at least one rack, the at least one processor to determine the change in the power state or the coolant state based in part on the sensor inputs (0057 e.g. see temperature changes as corresponding to changes in coolant state)

Claim 5. 
   Gao teaches the datacenter cooling system of claim 1 further comprising: one or more processors to comprise control logic, the one or more processors to cause a first signal to at least one flow controller to enable the coolant response and to cause a second signal to at least one power controller to enable a power response (0068-70, see power response via managing power supplied to components and see 0069-71 for determining optimal pump speed for providing a cooling response)

Claim 6. 
     The datacenter cooling system of claim 1, further comprising: the PCDU and the OCU to be in a form-factor of one or more rack-top units to be located above the at least one rack, Figure 1

Claim 12. 
     A processor comprising one or more circuits to control at least one flow controller within a power and coolant distribution unit (PCDU), the one or more circuits to determine a change in a power state or a coolant state, the one or more circuits to cause the at least one flow controller to provide a coolant response from an overhead cooling unit (OCU), the OCU to dissipate heat from secondary coolant of a secondary cooling loop and of the at least one server, the heat to be dissipated in a radiator of the OCU, supra claim 1


Claim 13. 
     The processor of claim 12, further comprising: the one or more circuits to cause a signal to the at least one flow controller to enable the coolant response, supra 2

Claim 14. 
     The processor of claim 1 further comprising the one or more circuits to receive sensor inputs from sensors associated with at least one server, the processor to determine the change in the power state or the coolant state based in part on the sensor inputs (0057)
   
Claim 26. 
      A method for a datacenter liquid cooling system, comprising: providing a power and coolant distribution unit (PCDU) and an overhead cooling unit (OCU); enabling the PCDU to determine a change in a power state or coolant state of at least one server or at least one rack; and 125 \\NORTHCA - 1R2674/013601 - 3649447 vIenabling a coolant response from the OCU to dissipate heat from secondary coolant of a secondary cooling loop and of the at least one server, the heat to be dissipated in a radiator of the OCU, supra claim 1

Claim 27. 
  The method of claim 26, further comprising: enabling, using at least one processor within the PCDU, receipt of a first signal associated with the power state or the coolant state within the PCDU; and causing a second signal for at least one flow controller of the PCDU to enable a coolant loop for the secondary coolant from the at least one server to the OCU and back into the at least one server ((0068-70, see power response via managing power supplied to components and see 0069-71 for determining optimal pump speed for providing a cooling response)





Claim 28. 
     The method of claim 26, further comprising: receiving, using at least one processor within the PCDU, sensor inputs from sensors associated with the at least one server or the at least one rack; and determining the change in the power state or the coolant state based in part on the sensor inputs ((0057)

Claim 30. 
    The method of claim 26, further comprising: enabling the PCDU and the OCU to be in a form-factor of one or more rack-top units to be located above the at least one rack (Figure 1, ABSTRACT)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 15, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over KO (PG/PUB 20210190362)

Claim 4 
The datacenter cooling system of claim 3 but does not teach the neural network limitations.  KO teaches the neural network limitations.
  one or more neural networks to receive the sensor inputs and to infer the change in the power state or the coolant state (KO, 0239-0248, 0271, see receiving at least input temperature and predicting output temperature)  
   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of KO and Gao would achieve an expected and predictable result comprising one or more neural networks to receive the sensor inputs and to infer the change in the power state or the coolant state.  One of ordinary skill in the art would be motivated to apply KO for determining optimal control settings based on temperature predictions, as described ,0009-0014.

Claim 15. 
     The processor of claim 14, further comprising: one or more neural networks to receive the sensor inputs and to infer the change in the power state and the coolant state. 
   Claim 15 is rejected under the same rationale to combine and combination of prior art recited in claim 4.

Claim 29. 
     The method of claim 28, further comprising: receiving, in one or more neural networks, the sensor inputs; and inferring, by the one or more neural networks, the change in the power state and the coolant state.
Claim 29 is rejected under the same rationale to combine and combination of prior art recited in claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Goff (PG/PUB 20200378529) in view over Lahiri (PG/PUB 20140365195)
Claim 7. 
     The datacenter cooling system of claim 1 but does not teach the inferring and increase/decrease limitations as described below.  Goff teaches the increase/decrease limitations and Lahiri teaches inferring (As applied, root cause is applied to determine a relationship between input and output variables, where the output comprises a decrease/increase in cooling/power and the input comprises the increase/decrease cooling requirement)
      122 \\NORTHCA - 1R2674/013601 - 3649447 vIcontrol logic to infer (Lahiri, 0008, -0016, 0032,  0128, see determining relationships between at least two related variables as reading on inferring), that an increase or a decrease sensed in power output from, or coolant flow through (Goff, see an increase/decrease in cooling or power, 0123, see determining differences between at least power or temperature), the PCDU is associated with a respective increase or a respective decrease in cooling requirements of least one computing component of the at least one server (Gao, 0057, see determining a decrease in cooling requirement based on temperature) 

   Accordingly, one of ordinary skill in the art combining the teachings of Gao, Lahiri, and Goff would achieve an expected and predictable result comprising       122\\NORTHCA - 1R2674/013601 - 3649447 vIcontrol logic to infer that an increase or a decrease sensed in power output from, or coolant flow through, the PCDU is associated with a respective increase or a respective decrease in cooling requirements of least one computing component of the at least one server.  One of ordinary skill in the art would be motivated to develop relationships between variables for root cause analysis when inferring changes in cooling/power are related to changed in power/cooling requirements.
  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Goff (PG/PUB 2020/0379529) in view over Lahiri (PG/PUB 20140365195) in view over Chainer (PG/PUB 20180213685)

Claim 8. 
    The datacenter cooling system of claim 7 but does not teach the enable/disable based on a pre-emption.  Chainer teaches the pre-emption and enable/disable limitations

   the control logic to enable or disable a cooling loop to the OCU based in part on preemption of the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server (Chainer, 0037, see allocating additional cooling based on expected workload and see selective engagement of heat exchanger as reading in the preemption, 0041-43, and see Gao as controlling a heat exchanger as reading on enabling)
   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Gao, Goff, Lahiri, and Chainer, would achieve an expected and predictable result comprising the control logic to enable or disable a cooling loop to the OCU based in part on preemption of the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server.  One of ordinary skill in the art would be motivated to apply Chainer to optimize cooling responses, as described, 0004-0005.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Chainer (PG/PUB 20180213685) in view over Goff (PG/PUB 20200378529) 

Claim 9. 
    The datacenter cooling system of claim 1 but does not teach the workload to be committed and association limitations as described.   Chainer teaches the workload to be committed limitations and Goff teaches the association limitations,

 wherein the coolant response is associated with a higher or a lower workload to be committed in at least one computing component of the at least one server (Chainer, 0037, 0041-43, see workloads to be committee and cooling response enablement) and is associated with the coolant state representative of at least one improper temperature or of at least one improper flow rate of the secondary coolant (Goff, 0006, 0012-120, see determining whether changes in temperature or power are abnormal as reading on the association and see responsive actions based on abnormal variances, and see Gao as enabling the L2A heat exchanger)
   Accordingly, one of ordinary skill in the art combining the teachings of Gao, Chainer, and Goff would achieve an expected and predictable result comprising wherein the coolant response is associated with a higher or a lower workload to be committed in at least one computing component of the at least one server and is associated with the coolant state representative of at least one improper temperature or of at least one improper flow rate of the secondary coolant.  One of ordinary skill in the art would be motivated to determine a cooling response based on expected workloads while monitoring for abnormal variances in temperature together. 

Claim 11. 
   The datacenter cooling system of claim 9 but does not teach the limitations as described below.  Goff teaches the limitations as described below.
     control logic to cause a power response to change power to the at least one server, the power response to preempt the improper flow of the secondary coolant of the secondary cooling loop (Goff, 0123, 0125)
   


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Goff (PG/PUB 20200378529) in view over  Lahiri (PG/PUB 20140365195).

Claim 10. 
    The datacenter cooling system of claim 1 but does not teach the inferring , improper flow, and decreased flow output.  Gao teaches the flow associated with a second cooling loop.   Lahiri teaches the inferring limitations; Godd teaches the improper flow; and associated increase/decrease in flow.
     and further comprising: control logic to infer (Lahiri, 0008, -0016, 0032,  0128, see determining relationships between at least two related variables as reading on inferring) that an increase or a decrease sensed in flow output from the PCDU is associated with an improper flow of the secondary coolant of the secondary cooling loop (Goff, see determining improper flow associated with increase/decrease in cooling flow, 0006, 0020, 0114, 0123)
  Accordingly, one of ordinary skill in the art combining the teachings of Gao, Lahiri, and Goff would achieve an expected and predictable result comprising control logic to infer that an increase or a decrease sensed in flow output from the PCDU is associated with an improper flow of the secondary coolant of the secondary cooling loop.  One of ordinary skill in the art would be motivated to develop relationships between variables for root cause analysis when inferring changes in cooling/power are related to improper flows.




    Claims 16-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Lihiri (PG/PUB 20140365195)

  Claim 16. 
     A processor comprising one or more circuits within a power and coolant distribution unit (PCDU) but does not expressly teach the inferring limitation via a neural network.  Lihiri teaches the inferring w/ neural network limitation.

      the one or more circuits for one or more neural networks to infer, from sensor inputs associated with at least one server or at least one rack (Lihiri, 0008, -0016, 0032,  0128, see determining relationships between at least two related variables as reading on inferring), a change in a power state or a coolant state, the one or more circuits to cause a coolant response from an overhead cooling unit (OCU) to dissipate heat, from secondary coolant of a secondary cooling loop and of the at least one server, through a radiator of the OCU (Gao, 0056-57, Figure 1 see associated change in coolant state and associated coolant response)

Accordingly, one of ordinary skill in the art combining the teachings of Gao and Lihiri would achieve an expected and predictable result comprising infer, from sensor inputs associated with at least one server or at least one rack, a change in a power state or a coolant state. One of ordinary skill in the art would be motivated to develop relationships between variables for root cause analysis when inferring changes in cooling/power are related to improper flows, as described by Lihiri.

Claim 17. 
    The processor of claim 16, further comprising: control logic associated with the one or more circuits to cause a signal to the at least one flow controller to enable the coolant response (Gao, 0057)
Claim 18. 
    The processor of claim 16, further comprising: a distributed or an integrated architecture, the distributed architecture to be supported by distinctly located circuits of the one or more circuits (Gao, Figure 1)

Claim 23. 
      A processor comprising one or more circuits within an integrated power and coolant distribution unit (PCDU), the one or more circuits to train one or more neural networks to infer, from sensor inputs associated with at least one server or at least one rack, a change in a power state or a coolant state, the inference to enable the at least one processor to cause a coolant response from an overhead cooling unit (OCU) to dissipate heat, from secondary coolant of a secondary cooling loop and of the at least one server, through a radiator of the OCU.

Claim 23 is rejected under the same prior art and rationale to combine as claim 16

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Goff (PG/PUB 20200378529) in view over Lahiri (PG/PUB 20140365195) 

Claim 19. 
    The processor of claim 16 but does not teach the inferring and increase/decrease limitations as described below.  Goff teaches the increase/decrease limitations and Lahiri teaches inferring (As applied, root cause is applied to determine a relationship between input and output variables, where the output comprises a decrease/increase in cooling/power and the input comprises the increase/decrease cooling requirement)
      122 \\NORTHCA - 1R2674/013601 - 3649447 vIcontrol logic to infer (Lahiri, 0008, -0016, 0032,  0128, see determining relationships between at least two related variables as reading on inferring), that an increase or a decrease sensed in power output from, or coolant flow through (Goff, see an increase/decrease in cooling or power, 0123, see determining differences between at least power or temperature), the PCDU is associated with a respective increase or a respective decrease in cooling requirements of least one computing component of the at least one server (Gao, 0057, see determining a decrease in cooling requirement based on temperature) 

   Accordingly, one of ordinary skill in the art combining the teachings of Gao, Lahiri, and Goff would achieve an expected and predictable result comprising       122 \\NORTHCA - 1R2674/013601 - 3649447 vIcontrol logic to infer that an increase or a decrease sensed in power output from, or coolant flow through, the PCDU is associated with a respective increase or a respective decrease in cooling requirements of least one computing component of the at least one server.  One of ordinary skill in the art would be motivated to develop relationships between variables for root cause analysis when inferring changes in cooling/power are related to changed in power/cooling requirements.
 the one or more neural networks to infer that an increase or a decrease in power output from, or coolant flow through, the PCDU is associated with a respective increase or a respective decrease in cooling requirements of at least one computing component of the at least one server.  


     
    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Goff (PG/PUB 20200378529) in view over Lahiri (PG/PUB 20140365195) in view over Chainer  (PG/PUB 20180213685)

Claim 20.
     The processor of claim 19 but does not teach the enable/disable based on a pre-emption.  Chainer teaches the pre-emption and enable/disable limitations

   the control logic to enable or disable a cooling loop to the OCU based in part on preemption of the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server (chainer, 0037, see allocating additional cooling based on expected workload and see selective engagement of heat exchanger, 0041-43)
   Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Gao, Goff, Lahiri, and Chainer, would achieve an expected and predictable result comprising the control logic to enable or disable a cooling loop to the OCU based in part on preemption of the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server.  One of ordinary skill in the art would be motivated to apply Chainer to optimize cooling responses, as described, 0004-0005.

 the one or more circuits to enable or disable a cooling loop to the OCU based in part on preemption of the respective increase or the respective decrease in the cooling requirements of at least one computing component of the at least one server.  


Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (PG/PUB 20210051819) in view over Goff (PG/PUB 20200378529) in view over  Lahiri (PG/PUB 20140365195).

Claim 21. 
    The processor of claim 16 but does not teach the inferring , improper flow, and decreased flow output.  Gao teaches the flow associated with a second cooling loop.   Lahiri teaches the inferring limitations; Godd teaches the improper flow; and associated increase/decrease in flow
     and further comprising: the one or more circuit to infer (Lahiri, 0008, -0016, 0032,  0128, see determining relationships between at least two related variables as reading on inferring) that an increase or a decrease sensed in flow output from the PCDU is associated with an improper flow of the secondary coolant of the secondary cooling loop (Goff, see determining improper flow associated with increase/decrease in cooling flow, 0006, 0020, 0114, 0123)
  Accordingly, one of ordinary skill in the art combining the teachings of Gao, Lahiri, and Goff would achieve an expected and predictable result comprising control logic to infer that an increase or a decrease sensed in flow output from the PCDU is associated with an improper flow of the secondary coolant of the secondary cooling loop.  One of ordinary skill in the art would be motivated to develop relationships between variables for root cause analysis when inferring changes in cooling/power are related to improper flows.



Claim 22. 
    The processor of claim 21, further comprising: the one or more circuits to cause a power response to change power to the at least one server, the power response to preempt the improper flow of the secondary coolant of the secondary cooling loop ((Goff, 0123, 0125)

Claim 24. 
    The processor of claim 23, further comprising: the one or more circuits to train the one or more neural networks to infer that an increase or a decrease sensed in flow output from the PCDU is associated with an improper flow of the secondary coolant of the secondary cooling loop.  
   Claim 24 is rejected under the same prior art and rationale combine as claim 21.


 
Claim 25. 
    The processor of claim 23 but does not teach the inferring and increase/decrease limitations as described below.  Goff teaches the increase/decrease limitations and Lahiri teaches inferring (As applied, root cause is applied to determine a relationship between input and output variables, where the output comprises a decrease/increase in cooling/power and the input comprises the increase/decrease cooling requirement)
      122 \\NORTHCA - 1R2674/013601 - 3649447 vIone or more circuits train the neural network to infer (Lahiri, 0008, -0016, 0032,  0128, see determining relationships between at least two related variables as reading on inferring), that an increase or a decrease sensed in power output from, or coolant flow through (Goff, see an increase/decrease in cooling or power, 0123, see determining differences between at least power or temperature), the PCDU is associated with a respective increase or a respective decrease in cooling requirements of least one computing component of the at least one server (Gao, 0057, see determining a decrease in cooling requirement based on temperature) 

   Accordingly, one of ordinary skill in the art combining the teachings of Gao, Lahiri, and Goff would achieve an expected and predictable result comprising       122 \\NORTHCA - 1R2674/013601 - 3649447 vIcontrol logic to infer that an increase or a decrease sensed in power output from, or coolant flow through, the PCDU is associated with a respective increase or a respective decrease in cooling requirements of least one computing component of the at least one server.  One of ordinary skill in the art would be motivated to develop relationships between variables for root cause analysis when inferring changes in cooling/power are related to changed in power/cooling requirements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shared Cooling
11116114 20170177007  20150013960 20130104399

Outdoor Ambient cooling
20140020418

Heat exchanger w/ learning
20210180891

Power response
20200379529, see logic for corrective action 


Inferences 
   20210342212   20140365195 20200409782  20210028973
20200379529:   20220067587  20210342212  (relationships) 20210081833  20130151447 

Cooling Requirement
0056-57 -20210051819, cooling requirement

     Loop failure
          8395896    10925192  20210056384

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/            Patent Examiner, Art Unit 2117